16-3503
Niles v. Pan Am Railways

                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the
20th day of September, two thousand seventeen.

PRESENT: DENNIS JACOBS,
         JOSÉ A. CABRANES,
         RAYMOND J. LOHIER, JR.,
              Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - -X
CHARLES NILES,
         Plaintiff-Appellant,

             -v.-                                                  16-3503

PAN AM RAILWAYS, INC.,
         Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - - -X

FOR APPELLANT:                                 MURRAY N. CAPLAN, Caplan &
                                               Caplan, P.C., Albany, NY.

FOR APPELLEE:                                  KATHLEEN MCCAFFREY BAYNES,
                                               Carter, Conboy, Case,


                                           1
                                   Blackmore, Maloney & Laird,
                                   P.C., Albany, NY.

     Appeal from a judgment of the United States District Court
for the Northern District of New York (Sharpe, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED that the judgment of the district court be AFFIRMED.

     Charles Niles appeals from the district court’s grant of
summary judgment dismissing his negligence claim against Pan
Am Railways, Inc. Niles alleged that Pan Am failed to exercise
reasonable care when one of its trains struck him as he was lying
on the tracks, resulting in the amputation of his legs. We
assume the parties’ familiarity with the underlying facts, the
procedural history, and the issues presented for review.

     The basic facts of this case are undisputed. On March 15,
2009, Niles was struck by a Pan Am train as it was traveling
that evening through Hoosick Falls, New York. Niles was
heavily intoxicated and had attempted to walk over the tracks
in an area that was not a designated crossing point. He fell
onto the tracks and lay there, passed out and motionless between
the rails, for some while before the train approached. He was
wearing a grey sweater, dark pants, black shoes, and a baseball
cap. He came to when he heard the sound of the train’s horn
and he watched the train approach for approximately a minute.
However, he was unable to move.

     The train operators (a conductor and an engineer) first
noticed something on the tracks when they were approximately
two-tenths of a mile from Niles. They initially believed it
to be trash or debris. Traveling at ten miles per hour (the
speed limit for the area), the operators monitored the object
as the train drew closer. When they were 88 feet away, the
operators realized that the object was a person and applied the
emergency brake. The train came to a complete stop in 118 feet,
after it had already passed over Niles and severed his legs.

     Niles brought suit in New York state court, alleging
negligence. After removal to federal court, the United States
District Court for the Northern District of New York granted

                               2
summary judgment in favor of Pan Am, concluding that its train
operators exercised reasonable care under the circumstances.
This appeal followed.

     We review de novo a district court’s grant of summary
judgment and will affirm only if the record, viewed in the light
most favorable to the non-movant, shows no genuine dispute of
material fact and the movant’s entitlement to judgment as a
matter of law. See Jackson v. Fed. Express, 766 F.3d 189,
193-94 (2d Cir. 2014).

     Under New York law, which governs here, a plaintiff
alleging negligence must prove: “(i) a duty owed to the
plaintiff by the defendant; (ii) breach of that duty; and (iii)
injury substantially caused by that breach.” Pasternack v.
Lab. Corp. of Am. Holdings, 807 F.3d 14, 19 (2d Cir. 2015)
(internal quotation marks omitted). “[A] railroad, like any
other landowner, owes a duty to exercise reasonable care under
the circumstances to persons on its land.” Raspente v. Nat’l
R.R. Passenger Corp., 111 F.3d 239, 242 (2d Cir. 1997). If the
circumstance is a person on the tracks, that duty is more
precisely defined: “Once it becomes apparent to the engineer
that [a] person on the tracks cannot or will not remove himself
from harm’s way, the engineer has a duty to make an emergency
stop.” Id.; see also Chrystal v. Troy & B. R. Co., 105 N.Y.
164, 170 (1887) (“[W]ithout the imputation of negligence [the
train engineer] could run on until he discovered that [the
person on the tracks] was heedless of the danger. Reasonable
care in the management of trains which must make their time
between stations, and have the right of way, does not require
more.”).

     Pan Am has demonstrated its compliance with this duty. The
unrebutted evidence shows that: the train operators spotted in
the distance a dark, motionless object that appeared to them
to be a bag of trash;1 there was no response to multiple horn


1
  Niles argues that an individual lying horizontally across a
track bed would not resemble a bag of trash. However, when
viewed from a distance, a motionless body covered in dark

                               3
blasts, which would logically confirm that the object was inert;
the operators continuously monitored the object as they slowly
approached; and once they recognized that it was a person, they
immediately pulled the emergency brake. The train engineer had
approximately 30 years of experience, had traveled the route
through Hoosick Falls at least 300 times, and was unaware of
prior accidents in the area. And the conductor testified that
debris often appeared on the tracks. The record does not
indicate that the operators: suffered from impaired vision;
were distracted, sleep-deprived, or under the influence of
drugs or alcohol; ignored clear signs that the object was a
person; hesitated to brake once they identified the object as
a person; operated the train at an excessive speed; or otherwise
acted carelessly. The record does not reflect a history of
performance problems by the operators or a defect in the brakes.
Under these circumstances, a jury could not reasonably conclude
that Pan Am was negligent.2

     For the foregoing reasons, and finding no merit in Niles’s
other arguments, we hereby AFFIRM the judgment of the district
court.

                             FOR THE COURT:
                             CATHERINE O’HAGAN WOLFE, CLERK




clothing in a space where people are not normally found could
certainly be mistaken for a bag of trash.
2
  Niles argues that the train operators are interested witnesses
and so their credibility must be assessed by a jury. However,
a witness’s self-interest by itself does not require a jury
trial, and Niles offers no evidence undermining the operators’
credibility.

                               4